                 Case 1:21-cv-00488-SAB Document 3 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ZIA VANG,                                         Case No. 1:21-cv-00488-SAB

12                   Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 2)
15                   Defendant.

16

17         Zia Vang (“Plaintiff”) filed a complaint on March 23, 2021, along with an application to

18 proceed in forma pauperis pursuant to 28 U.S.C. § 1915.           (ECF Nos. 1, 2.)    Plaintiff’s

19 application demonstrates entitlement to proceed without prepayment of fees.
20         Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

21 action, which directs that the summons and complaint shall be served within 20 days of the

22 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

23 completion of service.

24         Accordingly, IT IS HEREBY ORDERED THAT:

25         1.       Plaintiff’s application to proceed in forma pauperis is GRANTED;

26         2.       The Clerk of Court is DIRECTED to issue a summons; and

27 / / /

28 / / /


                                                   1
                 Case 1:21-cv-00488-SAB Document 3 Filed 03/25/21 Page 2 of 2


 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by Plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 25, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
